      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 1 of 7
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 29, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

DENISE ECKERT,                              §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 2:19-CV-326
                                            §
CITY OF CORPUS CHRISTI, et al,              §
                                            §
        Defendants.                         §

                        ORDER ON MOTIONS TO DISMISS

       Plaintiff, Denise Eckert (Eckert), an owner of a condominium unit, was involved

in an altercation with persons who were allegedly on the premises of the condominium

property without authority. According to her complaint, Defendant Jacob O’Sullivan

(O’Sullivan) arrested her and charged her with public intoxication and/or disorderly

conduct. He did so either in his official capacity as a law enforcement officer for the

Corpus Christi Police Department or in his personal capacity.        The charges were

dismissed in her favor. Eckert now claims that the only reason for her arrest was

O’Sullivan’s overreaction to her exercise of free speech, which was critical of him. D.E.

1.

       Pursuant to 42 U.S.C. § 1983, Eckert asserts claims against O’Sullivan and

Defendant City of Corpus Christi (City) for: (a) malicious prosecution; (b) false arrest

(unreasonable search and seizure) in violation of the Fourth Amendment; and (c)




1/7
      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 2 of 7



violation of her freedom of expression guaranteed by the First Amendment. 1 She also

sues O’Sullivan under state law for false arrest and malicious prosecution. D.E. 1.

Defendants filed separate motions to dismiss. D.E. 8, 16. O’Sullivan further seeks

alternative relief in the form of an order compelling Eckert to plead more specifically to

his qualified immunity defense. D.E. 16. Plaintiff filed a combined response. D.E. 18.

And the City filed a reply. D.E. 20. For the reasons set out below, the Court GRANTS

the City’s motion (D.E. 8) and GRANTS IN PART and DENIES IN PART O’Sullivan’s

motion (D.E. 16).

    A. Claims Against the City

        Eckert states her § 1983 constitutional claims as against both Defendants, jointly

and severally. Yet, it is well-settled that a municipal employer cannot be held vicariously

liable under § 1983 for the acts or omissions of its employees. Monell v. Dept. of Soc.

Servs. of N.Y., 436 U.S. 658, 694 (1978).                    Therefore, it is not enough to state in

conclusory form—as Eckert does—that any act of O’Sullivan was authorized or ratified

by the City. D.E. 1, p. ¶ 5; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009).

        Instead, to state a claim against a city, the plaintiff must assert that the moving

force behind the alleged constitutional violation was an official policy or a custom,

practice, or procedure that is so persistent and widespread as to represent a policy

unofficially approved by the municipal policymaker.                      Id. at 691. Isolated violations

1
   There was also some concern that Eckert raised Fifth Amendment claims against Defendants, who are not federal
actors. Plaintiff has clarified that no such direct Fifth Amendment claims have been made. D.E. 18, p. 2. Instead,
any due process charges are based on the Fourteenth Amendment. D.E. 1, p. 3.
2/7
      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 3 of 7



unconnected to evidence of a policy or custom are insufficient to show a Monell

violation. Bennett v. City of Slidell, 728 F.2d 762, 768-69 (5th Cir. 1984).

       Eckert’s attempt to articulate such a claim are insufficient. She alleges that the

City failed to train law enforcement personnel that criticism of the police is not sufficient

justification for arrest. But she cites no policy to that effect. And while she recites that

Eckert’s arrest is “representative of a customary practice and/or policy or procedure that

was sanctioned and/or tacitly followed by City,” that statement is not supported by

factual allegations regarding any other “such arrest.” D.E. 1, ¶ 11. For that reason, it is

conclusory and the pleading does not survive the requirements of Twombly and Iqbal.

       Eckert’s primary defense of her pleading is based on applying the standard of

Leatherman v. Tarrant County Narcotics Intelligence and Coordination Unit, 507 U.S.

163 (1993).    Leatherman, which predates Twombly and Iqbal, tolerated conclusory,

boilerplate pleading. Eckert asserts that the Leatherman standard survived and governs

the pleading of this case. This argument is inconsistent with the reasoning in Twombly

and Iqbal, as this Court held in Gonzales v. Nueces County, Texas, 227 F. Supp. 3d 698,

704 (S.D. Tex. 2017). Eckert has not supplied any new authority to call that conclusion

into question. Therefore, the Court again rejects the Leatherman argument.

       Eckert further suggests that her claim against the City satisfies the Twombly/Iqbal

standard in that it is plausible that the City failed to train O’Sullivan regarding the

impropriety of arresting an individual solely on the basis of that person’s criticism of law

enforcement. But the viability of Eckert’s claim against the City cannot be measured by

the plausibility of an isolated constitutional violation. As set out above, Monell requires a
3/7
      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 4 of 7



policy or a persistent widespread practice. Eckert’s complaint contains no hint of facts

that would support those essential elements of her claims against the City. She has not

satisfied the Twombly/Iqbal standard.

        The Court GRANTS the City’s motion (D.E. 8) and DISMISSES Eckert’s claims

against the City for failure to state a claim upon which relief may be granted under Rule

12(b)(6). Because complaints made against a police officer as a governmental employee

in his official capacity are to be treated as claims against his employer, the Court

DISMISSES Eckert’s § 1983 claims against O’Sullivan in his official capacity for the

same reasons. Kentucky v. Graham, 473 U.S. 159, 166 (1985). The Court need not, and

does not, address the City’s remaining arguments regarding the viability of a stand-alone

malicious prosecution claim under constitutional law.

    B. Personal Capacity Claims Against O’Sullivan

        In his motion to dismiss, O’Sullivan offers two dispositive defenses.2 First, he

seeks qualified immunity for the constitutional claims made against him. See generally,

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).                   Second, he asserts that the state

common law claims can only be brought against his employer under the Texas Tort

Claims Act (TTCA). Tex. Civ. Prac. & Rem. Code § 101.106(f). Both of these defenses

require that the claims alleged against him involve conduct in the course and scope of his

duties as a governmental employee. Salas v. Carpenter, 980 F.2d 299, 306 (5th Cir.

1992); TTCA § 101.106(f).


2
    While he briefed a third defense—that he was not a federal actor for Fifth Amendment purposes—Eckert has
clarified that she is not seeking relief against him as a federal actor. D.E. 18, p. 2.
4/7
      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 5 of 7



       Eckert pled her personal capacity claims in the alternative, as she pointed out in

her response (to which O’Sullivan did not reply). D.E. 18, p. 11. She sued O’Sullivan as

both a Corpus Christi Police Department law enforcement officer and as a “courtesy

officer, moonlighting” for the private condominium complex where he also lived. D.E. 1.

In the absence of admissions in the complaint, the burden of showing the exercise of

discretion in the course and scope of government employment falls on the defendant.

“The defendant official must initially plead his good faith and establish that he was acting

within the scope of his discretionary authority.” Salas, 980 F.2d at 306 (citing Saldana v.

Garza, 684 F.2d 1159, 1163 (5th Cir. 1982), cert. denied, 460 U.S. 1012 (1983)).

       This case is at the pleading stage and the standard of review requires that any

decision be made (a) on the face of the pleading alone; (b) with matters incorporated by

reference into the complaint; or (c) with facts subject to judicial notice. Funk v. Stryker

Corp., 631 F.3d 777, 783 (5th Cir. 2011); Great Plains Trust Co. v. Morgan Stanley

Dean Witter & Co., 313 F.3d 305, 313 (5th Cir. 2002); Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498–99 (5th Cir. 2000). O’Sullivan’s recitation that he was a

uniformed police officer acting in his official capacity as a police officer at the time of

this incident is not a definitive fact that is derived from or supported by the complaint,

incorporated materials, or judicial notice. See D.E. 16, p. 3. It cannot eliminate Eckert’s

alternative claim that O’Sullivan was acting outside the scope of his governmental

employment. Consequently, the alternative pleadings prevent a Rule 12(b)(6) resolution




5/7
      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 6 of 7



of the claims against O’Sullivan in his personal capacity pursuant to his qualified

immunity and TTCA defenses.3

        The Court is aware that there is a body of law by which O’Sullivan could be

treated as a governmental employee even if he was off duty at the time of the incident.

                Police officers have a duty to prevent crime and arrest
                offenders. Tex. Code Crim. Proc. Ann. art. 2.13 (Vernon
                1977). An off-duty police officer who observes a crime
                immediately becomes an on-duty police officer. See Hafdahl
                v. State, 805 S.W.2d 396, 401 (Tex. Crim. App. 1990);
                Vernon v. City of Dallas, 638 S.W.2d 5, 8–9 (Tex. App.—
                Dallas 1982, writ ref'd n.r.e.); see also Tex. Code Crim. Proc.
                Ann. art. 2.13 (Vernon 1977).

City of Dallas v. Half Price Books, Records, Magazines, Inc., 883 S.W.2d 374, 377 (Tex.

App.—Dallas 1994, no writ). However, because this issue has not been briefed and may

require evidence, the Court finds that this principle of constructively placing a police

officer on duty has not been sufficiently developed to sustain the current motion to

dismiss.

        The Court DENIES IN PART O’Sullivan’s motion (D.E. 16) to the extent that it

seeks dismissal of the claims against him.

    C. Request for Order to Plead to Qualified Immunity

        Because O’Sullivan’s defenses are not yet ripe for decision, the Court GRANTS

IN PART O’Sullivan’s motion (D.E. 16) which seeks an order requiring Eckert to plead

in reply to his qualified immunity defense, pursuant to Federal Rule of Civil Procedure

7(a)(7). See Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995).
3
    Unless and until the fact determination is made that O’Sullivan acted only in the course and scope of his
government employment, any assessment of the viability of his defenses would be an improper advisory opinion.
See generally, Orix Credit All., Inc. v. Wolfe, 212 F.3d 891, 898 (5th Cir. 2000).
6/7
      Case 2:19-cv-00326 Document 24 Filed on 06/29/20 in TXSD Page 7 of 7



                                    CONCLUSION

       For the reasons stated above, the Court GRANTS the City’s motion to dismiss

(D.E. 8). The Court GRANTS IN PART and DENIES IN PART O’Sullivan’s motion

(D.E. 16), denying the request to dismiss the claims made against him and ORDERING

Eckert to plead in reply to the qualified immunity defense on or before July 15, 2020.

       ORDERED this 29th day of June, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




7/7
